Appeal from an order of the Family Court, Yates County (W. *802Patrick Falvey, J.), entered February 15, 2005 in a proceeding pursuant to Family Court Act article 3. The order denied the motion of Schuyler County Department of Social Services pursuant to Family Court Act § 355.1 to modify the order of disposition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly denied the motion of Schuyler County Department of Social Services (DSS) pursuant to Family Court Act § 355.1 seeking to modify the order of disposition with respect to respondent, who previously had been adjudicated a juvenile delinquent. DSS failed to make the requisite “showing of a substantial change of circumstances” to warrant modification of the order of disposition (§ 355.1 [1]). Although respondent moved from one house to another across a county line, he did not change his legal address, nor was there a change in his custody, and thus there was no showing of a substantial change of circumstances (see generally Matter of Taye E., 213 AD2d 292 [1995]; Matter of Todd B., 197 AD2d 922 [1993]). DSS contends for the first time on appeal that the placement of respondent should have been determined based on his residency at the time he committed the underlying acts of delinquency, and that contention therefore is not preserved for our review (see generally Matter of Jason F., 243 AD2d 391 [1997]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Green, JJ.